Per Curiam:

This is an appeal from a family court order which, granted appellant (husband) a divorce on the ground of one year’s separation, directed appellant to pay alimony, child support and attorneys’ fees and divided the marital property.
We find the grant of the divorce and all of the various equitable property divisions made by the lower court to be well within his discretion and to be supported by the record. We also find the awards of alimony and child support to be proper.
Respondent also sought an award of attorney’s fees at trial. We consider an award of attorney’s fees to respondent proper in this case due to the disparate incomes of the parties, respondent’s inability to pay and the results counsel obtained for respondent. Nienow v. Nienow, 268 S. C. 161, 232 S. E. (2d) 504 (1977). However, we find the award to be excessive. The lower court awarded respondent’s attorneys a fee in excess of the certified charges which appear in the record. Further, we find several of the charges included to be unjustified without further explanation.
On remand we direct the lower court to ascertain the necessity of all of the charges made by respondent’s attorneys and to set a reasonable fee no greater than the amount which is documented and justifiable. See, Cole v. Cole, 274 S. C. 449, 265 S. E. (2d) 669 (1980).
The issue of the proper amount of attorney’s fees to be awarded respondent is remanded to the lower court for a redetermination. The remainder of the appeal is affirmed under Rule 23 of the Rules of this Court.